Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/22 has been entered.

2.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

3.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/22, 04/14/22, 04/07/22, 07/12/22, 12/12/19 and 09/06/19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



4.) Response to Arguments
Applicant’s arguments, see Pages 7-18, filed 07/21/22, with respect to the 112 rejections and the prior-art rejections have been fully considered and are persuasive.  In view of the amendments to the claims, the prior-art and 112 rejections of the claims have been withdrawn. Claims 1-2, 4, 6-7, 10, 12-13 and 45 are in condition for allowance. 

5.) Allowable Subject Matter
Claims 1-2, 4, 6-7, 10, 12-13 and 45 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An electronic apparatus comprising: 
an operation key that is capable of being pressed to a plurality of depression levels, the plurality of depression levels corresponding to respective depression amounts of the operation key; and 
a memory and at least one processor which function as: 
a display control unit configured to perform control to display, 
wherein the plurality of bars corresponding to the plurality of depression levels are arranged in order according to the respective depression amounts corresponding to the plurality of depression levels, 
wherein in first display processing, 
the display control unit is configured to perform control to display the plurality of bars including a first bar corresponding to a first depression level, a second bar corresponding to a second depression level that is adjacent to the first depression level in the order according to the respective depression amounts, a third bar corresponding to a third depression level, and a fourth bar corresponding to a fourth depression level that is adjacent to the third depression level in the order according to the respective depression amounts, 
with at least a length of the second bar, a length of the third bar, and a length of the fourth bar being determined based on a difference between a first setting value set for the first depression level and a second setting value set for the second depression level, and a difference between a third setting value set for the third depression level and a fourth setting value set for the fourth depression level, 
wherein the first depression level, the second depression level, the third depression level, and the fourth depression level are included in the plurality of depression levels, and the first setting value, the second setting value, the third setting value, and the fourth setting value are included in the plurality of setting values set in response to the user operation, the length of the second bars the length of the third bar, and the length of the fourth bar being larger than a length of the first bar by at least a predetermined amount in a case where the first setting value is different from the second setting value, wherein in the first display processing, 
wherein in second display processing, the display control unit is configured to perform control to display the plurality of bars with a respective length of each bar of the plurality of bars being determined based on the respective setting value corresponding to the bar, wherein in the second display processing, the respective length of each bar of the plurality of bars is representable in N steps, and N is the total number of the plurality of setting values.”

Dependent Claims 2, 4, 6-7, 10, 13 and 45 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 12, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method for controlling an electronic apparatus having an operation key that is capable of being pressed to a plurality of depression levels, the plurality of depression levels corresponding to respective depression amounts of the operation key, the method comprising: 
setting one setting value of a plurality of setting values for each of the plurality of depression levels of the operation key in response to a user operation; and 
performing control to display, 
as a plurality of bars, the plurality of setting values respectively set for the plurality of depression levels of the operation key in response to the user operation, 
wherein the plurality of bars corresponding to the plurality of depression levels are arranged in order according to the respective depression amounts corresponding to the plurality of depression levels, 
wherein the performing control to display includes displaying performing control to display, in first display processing, the plurality of bars including a first bar corresponding to a first depression level, a second bar corresponding to a second depression level that is adjacent to the first depression level in the order according to the respective depression amounts, a third bar corresponding to a third depression level, and a fourth bar corresponding to a fourth depression level that is adjacent to the third depression level in the order according to the respective depression amounts, 
with at least a length of the second bar, a length of the third bar, and a length of the fourth bar being determined based on a difference between a first setting value set for the first depression level and a second setting value set for the second depression level, and a difference between a third setting value set for the third depression level and a fourth setting value set for the fourth depression level, 
wherein the first depression level, the second depression level, the third depression level, and the fourth depression level are included in the plurality of depression levels, and the first setting value, the second setting value, the third setting value, and the fourth setting value are included in the plurality of setting values set in response to the user operation, the length of the second bar, the length of the third bar, and the length of the fourth bar being larger than a length of the first bar by at least a predetermined amount in a case where the first setting value is different from the second setting value, wherein in the first display processing, 
performing control to display, in second display processing, the plurality of bars with a respective length of each bar of the plurality of bars being determined based on the respective setting value corresponding to the bar, wherein in the second display processing, the respective length of each bar of the plurality of bars is representable in N steps, and N is the total number of the plurality of setting values.”

The following are the closest prior-art of record:

Onozawa (US Pub No.: 2003/0174233A1) discloses a photographing apparatus having a manual focusing function which is capable of improving focusing precision. There are also provided a method and program for displaying focusing conditions.
Luminance components of image profile portions are extracted from luminance components (Y components) included in image data corresponding to an image within a focus frame. A profile component evaluation value is obtained by totalizing the absolute values of two-dimensionally-differentiated values of the extracted components. A distribution graph of a focus lens position and the profile component evaluation value is generated. A finder image is displayed by combining a photo-object image and the distribution graph. At this time, a bar corresponding to a current focus lens position is displayed in a different color from that of other bars in the distribution graph. When the focus button is operated, a distribution graph indicating the profile component of the photo-object and the focus lens position (or a focus length corresponding to the focus lens position) is displayed on the finder image as visual information.

	Makinen et al. (US Pub No.: 2015/0326793A1) disclose a method comprising receiving first camera information from a first camera module that is configured to face in a first camera direction, causing display of at least part of the first camera information, receiving information indicative of a zoom input that corresponds with a zoom direction that signifies zooming out of the first camera information, determining that the zoom input is indicative of zooming beyond a zoom out threshold associated with the first camera information, receiving second camera information from a second camera module that is configured to face in a second camera direction based, at least in part, on the determination that the zoom input is indicative of zooming beyond the zoom out threshold, and causing display of at least part of the second camera information is disclosed. Slider interface comprises slider interface element and zoom indicators. The position of slider interface element with respect to zoom indicators may be indicative of various zoom levels associated with the first camera module and the second camera module.

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 








Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697